Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 12 comprising inter alia, “generating, for a pair of images of the plurality of images, a gradient array based on rates of change in pixel values between a first image of the pair of images and a second image of the pair of images; [and] generating a first set of calibration parameters based at least in part on the gradient array.”
Ramamurthy et al. teaches a method for automated calibration of an endoscope (para [0211]) of a surgical robotic system, comprising: moving the endoscope (1605); and generating a calibration parameter (1615).  However, Ramamurthy et al. does not teach the calibration parameter is based on a gradient array based on rates of change in pixel values between a first image of the pair of images and a second image of the pair of images, therefore Ramamurthy does not meet all of the limitations of the currently pending claim.
Iida et al. teaches a method for automated calibration of a surgical robotic system, comprising: receiving a plurality of images captured by an image sensor coupled to a tip of an endoscope during the motion of the tool in response at least to the command (para [0087]); and generating a first set of calibration parameters by performing image registration using the plurality of images (para [0087]-[0088]).  However, Iida et al. does not teach the calibration parameter is based on a gradient array based on rates of change in pixel values between a first image of the pair of images and a second image of the pair of images, therefore Iida et al. does not meet all of the limitations of the currently pending claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795